                  IN THE UNTED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          SOUTHERN DIVISION
                            No. 7:18-CV-19-FL

                                                  )
JENNIFER POORE, as Administrator                  )
of the ESTATE OF THOMAS EUGENE                    )
MARTIN,                                           )           ORDER ALLOWING
                                                  )         JOINT SECOND MOTION
        Plaintiff,                                )         TO AMEND DEADLINES
                                                  )
   v.                                             )
                                                  )
UNITED STATES OF AMERICA,                         )
                                                  )
        Defendant.                                )
                                                  )

        UPON CONSIDERATION of the parties’ Joint Second Motion to Amend

Deadlines and the entire record,

                                          1st day of ______,
        IT IS HEREBY ORDERED that on this ___        April 2019, that the

parties’ joint motion is GRANTED:

        IT IS ORDERED FURTHER THAT:

        1.    Plaintiff will serve Rule 26(a)(2)(B) and 26(a)(2)(C) reports on or before

              July 19, 2019. Plaintiff will serve, along with the reports, the dates of

              availability for deposition of each expert.

        2.    Defendant will serve Rule 26(a)(2)(B) and 26(a)(2)(C) reports on or

              before August 27, 2019. Defendant will serve, along with the reports,

              the dates of availability for deposition of each expert.

        3.    Plaintiff shall have until July 19, 2019 to amend the pleadings and to

              join additional parties.
4.   Defendant shall have until August 27, 2019 to amend the pleadings

     and to join additional parties.

5.   Rule 26(e) supplementation is due within thirty (30) days of receipt,

     but in no event after the close of discovery.

6.   Discovery shall close on December 6, 2019.

7.   Dispositive motions shall be filed on or before January 9, 2020.

8.   The parties request a pretrial conference in March 2020.

9.   The case shall be ready for trial in April 2020.

     SO ORDERED.



                                        ______________________
                                        LOUISE W. FLANAGAN
                                        United States District Judge




                                   2
